Citation Nr: 0627353	
Decision Date: 08/30/06    Archive Date: 09/06/06

DOCKET NO.  03-08 494	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
diabetes mellitus, prior to July 26, 2005.  

2.  Entitlement to a rating in excess of 20 percent for 
diabetes mellitus, from July 26, 2005. 

3. Entitlement to service connection for hypertension, 
including as secondary to service-connected diabetes 
mellitus.

4.  Entitlement to service connection for erectile 
dysfunction, including as secondary to diabetes mellitus.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

L. Crohe, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1954 to January 
1979.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from an October 2002 rating 
decision of the Waco, Texas Regional Office (RO) of the 
Department of Veterans Affairs (VA) that granted service 
connection for diabetes (assigned a noncompensable rating) 
and denied service connection for hypertension and impotence.  
A January 2003 rating decision increased the rating for 
diabetes to 10 percent, effective May 21, 2002 (the date of 
the claim).  On his March 2003 Form 9, the veteran requested 
a videoconference hearing and in March 2005 correspondence he 
withdrew his hearing request.  A September 2005 rating 
decision increased the rating for diabetes to 20 percent, 
effective July 26, 2005. 


FINDINGS OF FACT

1.  Prior to July 26, 2005, the veteran's diabetes mellitus 
was manageable by restricted diet and did not require insulin 
or an oral hypoglycemic. 

2.  From July 26, 2005, the veteran's diabetes mellitus 
required an oral hypoglycemic agent and a restricted diet, 
but did not require insulin.

3.  Hypertension was not manifested in service or in the 
veteran's first postservice year, and is not shown to be 
related to the veteran's active service; nor is it shown that 
the veteran's hypertension was caused or aggravated by his 
service-connected diabetes mellitus.

4.  Erectile dysfunction was not manifested in service and is 
not shown to be related to the veteran's active service; nor 
is it shown that the veteran's erectile dysfunction was 
caused or aggravated by his service-connected diabetes 
mellitus.


CONCLUSION OF LAW

1.  Prior to July 26, 2005, a rating in excess of 10 percent 
for the veteran's diabetes mellitus is not warranted. 38 
U.S.C.A. § 1155, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.119 Diagnostic Code 
(Code) 7913 (2005). 

2.  From July 26, 2005, a rating in excess of 20 percent for 
the veteran's diabetes mellitus is not warranted. 38 U.S.C.A. 
§ 1155, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 4.1, 4.2, 
4.7, 4.10, 4.40, 4.45, 4.119 Diagnostic Code (Code) 7913 
(2005). 

3.  Service connection for hypertension is not warranted. 38 
U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.303, 3.307, 3.309, 3.310 (2005).

4.  Service connection for erectile dysfunction is not 
warranted. 38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

The veteran has been advised of VA's duties to notify and 
assist in the development of his claims of entitlement to 
service connection for hypertension and erectile dysfunction 
and has been notified of the information and evidence 
necessary to substantiate the claim and of the efforts to 
assist him.  In a letters dated in July 2002 (prior to the 
rating decision) and September 2004, the RO notified the 
veteran of the information and evidence needed to 
substantiate and complete his service connection claims, of 
what part of that evidence he was to provide, and what part 
VA would attempt to obtain for him.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  

In regards to his claim for an increased initial rating for 
diabetes mellitus, the October 2002 rating decision advised 
the veteran of the basis for the rating.  In the October 2002 
rating decision, January 2003 statement of the case (SOC), 
January 2003 rating decision, September 2004 correspondence, 
subsequent supplemental SOC's and September 2005 rating 
decision, he was properly (see VAOPGCPREC 8-2003 (Dec. 2003)) 
provided notice regarding the "downstream" issue of an 
increased (initial) rating and what the record showed.  In a 
letter dated in September 2004, the RO notified the veteran 
of the information and evidence needed to substantiate and 
complete his increased rating claim, of what part of that 
evidence he was to provide, and what part VA would attempt to 
obtain for him.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  

For all of the claims, the September 2004 correspondence 
included content complying notice by specifically advising 
the veteran to submit "any evidence in [his] possession that 
pertains to [his] claim[s]."  

Although the veteran did not receive proper notice prior to 
the rating decision on appeal, the Board finds that the lack 
of such a pre-decision notice is not prejudicial to the 
veteran.  Proper notice was provided by the RO prior to the 
transfer and certification of the veteran's case to the 
Board, and the content of the notice fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  The veteran is represented and has been provided 
with every opportunity to submit evidence and argument in 
support of his claim and to respond to VA notices.  In an 
April 2006 statement, the veteran indicated that he had no 
other information or evidence to give to substantiate his 
claim.  

In March 2006, the veteran was also provided notice of the 
types of evidence necessary to establish disability ratings 
and effective dates for the issues on appeal.  However, 
regardless of the content of the March 2006 letter, (See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), he 
would not be prejudiced by a lack of such notice since the 
Board concludes below that there is a preponderance of the 
evidence against his service connection claims for 
hypertension and erectile dysfunction any questions as to the 
appropriate disability ratings, or effective dates to be 
assigned are rendered moot.  Furthermore, the Board finds no 
prejudice to the appellant in proceeding with the issuance of 
a final decision in regards to his increased rating claim 
because consideration is given to the evidence which shows 
the severity of the disability and when any increase in 
severity might have occurred.  38 U.S.C.A. § 5110(b).  

In view of the fact that the RO took appropriate action to 
assist the veteran in obtaining all such evidence, including 
providing him with VA examinations, VA's duty to assist is 
satisfied and it is not prejudicial to the veteran for the 
Board to proceed with appellate review.
II.  Factual Background

Service medical records (SMR's), including several 
electrocardiographic reports and an October 1978 retirement 
examination, are negative for any complaints, treatment, or 
findings of diabetes mellitus, hypertension, or erectile 
dysfunction.  

On October 2002 VA examination, the veteran denied having any 
episodes of ketoacidosis or hypoglycemia.  He was not on any 
restricted diet.  It was noted that he was overweight.  He 
indicated that diabetes did not restrict his daily 
activities.  He reported a history of silent myocardial 
infarction that happened five years ago, in which a small 
blockage of the coronary arteries was revealed, but did not 
require surgery (only some medical treatment).  During 
examination, he had complaints of chest pain to his 
substernal area that occurred at least once or twice a week 
and was relieved with nitroglycerin.  It was noted that he 
most likely had episodes of angina.  He denied having any 
neurological symptoms and is not receiving any treatment for 
his diabetes.  He indicated that his visual problems were 
unrelated to his diabetes.  

The examiner opined that it was likely that the veteran's 
hypertension was not related to diabetes.  The examiner noted 
that the veteran was diagnosed with hypertension six years 
prior to the examination and before he was diagnosed with 
diabetes.  The veteran denied having any symptoms related to 
hypertension and his hypertension had been well controlled 
for the past six years.  

In regards to impotence due to hypertension or diabetes, the 
examiner noted that the veteran started having erectile 
dysfunction approximately five to six years prior to the 
examination.  It was indicated that the veteran really did 
not have impotence, because he was still having sexual 
intercourse at least once every three weeks.  As he was able 
to achieve an erection, he was diagnosed with erectile 
dysfunction (not impotence).  At the time of the examination, 
he was not receiving any treatment for this condition.  
Besides diabetes, he denied having any infectious diseases, 
vascular symptoms, or psychological symptoms.  When he 
started to take Atenolol for hypertension, he began 
experiencing erectile dysfunction.  The examiner noted that 
it is well known that Atenolol causes erectile dysfunction.  
The examiner opined that the erectile dysfunction is most 
likely due to the medication for hypertension and not due to 
his diabetes.  The final diagnoses included:  diabetes 
mellitus, type 2, diet controlled; essential hypertension, 
not secondary to diabetes; and erectile dysfunction (this was 
not fully evaluated as the veteran did not show for the 
ordered blood test).   

June 2001 to October 2004 treatment records from VA El Paso 
Outpatient Clinic included a diagnosis of hypertension and a 
March 2003 routine Agent Orange examination report.  During 
the March 2003, Agent Orange examination, the veteran 
indicated that he had been having elevated blood sugar 
readings.  A history of arteriosclerotic heart disease, 
essential hypertension, and hyperlipidemia was noted.  A 
slightly enlarged prostate with acute hematuria, no dysuria, 
and no nocturia was also noted.   A diagnosis of diabetes 
mellitus was confirmed and he was placed on a restricted 
diet.  

July 2003 to January 2005 treatment records from Thomas 
Medical Associates included treatment for diabetes, 
hypertension, and erectile dysfunction.  In October 2004 
Avandia was prescribed to be taken on a daily basis for 30 
days.  In November 2004 Avandia was no longer prescribed.    

On September 2004 VA examination, the veteran reported a 
weight fluctuation of about eight pounds over the previous 
year, but lately his weight is weight pounds higher than last 
year.  He was never hospitalized for diabetic ketoacidosis or 
very low sugars.  He was not placed on any hypoglycemic 
medication or insulin treatment.  He denied other symptoms 
referable to diabetes mellitus.  He denied any blurred 
vision, cataracts, glaucoma, or retinopathy.  He was 
diagnosed as having arterial hypertension about 10 years ago 
in 1994.  He has been maintained on medication and his blood 
pressure is in good control.  He denied any episodes of 
syncope or seizures, and did not have any hypoglycemic 
episodes.  He denied bladder and bowel dysfunction and any 
symptoms referable to peripheral neuropathy.  He claimed that 
coronary heart disease was diagnosed in 1996.  At that time, 
he had a small blockage that did not require any further 
treatment other than taking aspirin and Nitroglycerin, as 
needed for angina.  He claimed he had occasional chest pains, 
but he seldom took his Nitroglycerin and never had a heart 
attack.  He denied arterial or venous insufficiency in his 
lower extremities, as well as frequent ulcers or infection.  
The diagnosis was diabetes mellitus, on diet therapy and 
found to be clinically stable.  

July 26, 2005 correspondence from Dr. JS indicated that the 
veteran has Type 2 diabetes and is taking Avandia 2 mg daily.

On January 2006 VA examination, it was noted that the veteran 
takes Avandia daily to control his diabetes.  He reported 
that he was never hospitalized nor had surgery due to his 
diabetes.  He apparently answered yes when he was asked if he 
ever had any episodes of hypoglycemic reactions or 
ketoacidosis, but indicated that he did not require 
hospitalization.  He visits a diabetic care provider every 
three months.  He indicated that he was not instructed to 
follow a restricted diet and was not restricted from 
strenuous activities.  He reported that there were cardiac 
symptoms related to diabetes and that there were no 
genitourinary symptoms relating to diabetes.  He indicated 
that he has mild episodes of hypoglycemia once or twice a 
week that is relieved with candy.  He indicated that he had 
erectile dysfunction for the past eight or nine years.  The 
examiner noted that most of the veteran's daily activities 
are affected by other medical conditions.  The examiner 
opined that the hypertension is not secondary to the diabetes 
mellitus.  The examiner explained that the veteran was 
diagnosed with hypertension many years before he was 
diagnosed with diabetes.  There is no evidence of diabetic 
neuropathy.  The examiner indicated that there is evidence of 
elevated creatinine that was present since 2001 (two years 
prior to his diagnosis of diabetes) and is most likely 
secondary to his long standing hypertension.  The diabetes 
has not even aggravated this condition because his creatinine 
levels have even improved since 2001.  In regards to erectile 
dysfunction, the examiner opined that it is not related to 
diabetes.  The examiner explained that the veteran had the 
condition many years prior to the diagnosis of diabetes and 
that the condition has not been aggravated by diabetes.    

III.  Criteria 

Disability evaluations are determined by comparing a 
veteran's present symptoms with criteria set forth in the 
VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity. 
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.

Because the instant appeal is from the initial rating 
assigned with the grant of service connection, the 
possibility of "staged" ratings for separate periods during 
the appeal period, based on the facts found, must be 
considered. See Fenderson v. West, 12 Vet. App. 119 (1999).

When a question arises as to which of two ratings applies 
under a particular code, the higher rating is assigned if the 
disability more closely approximates the criteria for the 
higher rating. 38 C.F.R. § 4.7.  After careful consideration 
of the evidence, any reasonable doubt remaining is resolved 
in favor of the veteran. 38 U.S.C.A. § 5107; 38 C.F.R. §§ 
3.102, 4.3.

Diabetes mellitus is rated under Code 7913 of the Rating 
Schedule.  Under Code 7913, a 20 percent rating is assigned 
for diabetes mellitus requiring insulin and a restricted 
diet, or an oral hypoglycemic agent and a restricted diet.  A 
40 percent rating is warranted for diabetes where insulin, a 
restricted diet, and regulation of activities are required.  
A 60 percent rating is warranted where insulin, a restricted 
diet and regulation of activities are required, along with 
episodes of ketoacidosis or hypoglycemic reactions requiring 
one or two hospitalizations per year or twice a month visits 
to a diabetic care provider, plus complications that would 
not be compensable if separately evaluated.  Compensable 
complications of diabetes are rated separately unless they 
are part of the criteria used to support a 100 percent 
rating.  Noncompensable complications are considered part of 
the diabetic process under Code 7913. 38 C.F.R. § 4.119, Code 
7913, and Note 1 following.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service. 38 C.F.R. § 3.303(d).  In addition, if 
certain chronic diseases (here, hypertension) become manifest 
to a compensable degree within one year after service, such 
diseases are presumed to have been incurred in service, even 
though there is no evidence of such disease during the period 
of service. 38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309.  Service connection may also be granted for a 
disability which is proximately due to or the result of a 
service-connected disease or injury. 38 C.F.R. § 3.310(a).  
The Court has held that a claimant is also entitled to 
service connection on a secondary basis when it is shown that 
a service-connected disability aggravates a nonservice- 
connected disability. Allen v. Brown, 7 Vet. App. 439 (1995).

In order to establish service connection for a claimed 
disorder, there must be: (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability. Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value. Baldwin v. 
West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Once the evidence is assembled, the Board is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed. 38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required." Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); see also Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence. 38 C.F.R. § 3.102.



IV.  Analysis

Diabetes Mellitus

The record shows that as of July 26, 2005, the veteran's 
diabetes regularly required an oral hypoglycemic agent.  
There is also evidence that the veteran was required to be on 
a restricted diet.  A letter dated July 26, 2005 from Dr. JS 
specifically stated that the veteran is taking Avandia 2 mg 
daily for control of his diabetes mellitus.  Although 
treatment reports from Dr. JS reflect that Avandia was 
prescribed for 30 days from October to November 2004, 
subsequent records do not reflect a continuance of Avandia 
until July 26, 2005.  Given that as of July 26, 2005, it is 
shown that the veteran's diabetes requires an oral 
hypoglycemic agent in addition to a restricted diet, a 20 
percent rating for diabetes is warranted from that date. A 
20 percent rating is not warranted prior to July 26, 2005 as 
it is not shown that an oral hypoglycemic agent was 
continuously required prior to such date.  

A higher (40 percent) rating is not warranted at any time 
during the appeal period as there is no evidence that he 
required insulin and regulated activities.

Hypertension

It is neither claimed, nor shown, that hypertension was 
manifested in service nor in the first postservice year, and 
there is no competent evidence relating the veteran's current 
hypertension to service.  Consequently, service connection 
for such disability based on incurrence (including presumed) 
or aggravation in service is not warranted.

The veteran's claim for service connection for hypertension 
is premised on a theory that the hypertension is secondary to 
(caused or aggravated by) his service-connected diabetes 
mellitus.  He has not submitted or identified any competent 
(medical) evidence which supports his theory of entitlement.

VA arranged for an examination of the veteran to, in part, 
ascertain whether the hypertension was related to the service 
connected diabetes.  On October 2002 and January 2006 VA 
examinations, the examiner essentially indicated that the 
veteran's hypertension was not related to his service-
connected diabetes mellitus.  The examiner reasoned that 
hypertension was diagnosed long before the diagnosis of 
diabetes.  The examiner also indicated that the veteran's 
diabetes did not aggravate his hypertension as the veteran 
denied having any symptoms related to hypertension and his 
elevated creatinine levels have even improved since was 
diagnosed with diabetes.  There is absolutely no competent 
evidence (medical opinion) that the diabetes has caused or 
aggravated the hypertension. See Allen, supra.

The veteran's own opinion regarding a relationship between 
his hypertension and diabetes mellitus is not competent 
evidence, as he is a layperson.  See Espiritu, supra.  The 
preponderance of the evidence is against the veteran's claim, 
and service connection for hypertension (including as 
secondary to diabetes mellitus) must be denied.

Erectile Dysfunction

It is neither claimed, nor shown, that an erectile 
dysfunction was manifested in service and there is no 
competent evidence relating the veteran's erectile 
dysfunction to service.  Consequently, service connection for 
such disability based on incurrence or aggravation in service 
is not warranted.

The veteran's claim for service connection for erectile 
dysfunction is premised on a theory that the erectile 
dysfunction is secondary to (caused or aggravated by) his 
service-connected diabetes mellitus.  He has not submitted or 
identified any competent (medical) evidence which supports 
his theory of entitlement.

VA arranged for an examination of the veteran to, in part, 
ascertain whether the erectile dysfunction was related to the 
service-connected diabetes.  On October 2002 and January 2006 
VA examinations, the examiner essentially indicated that the 
veteran's erectile dysfunction was not caused or aggravated 
by his service-connected diabetes mellitus.  The examiner 
explained that at the same time the veteran was started on 
medication (Atenolol) for his hypertension, he began to 
experience erectile dysfunction.  As it is well known that 
Atenolol causes erectile dysfunction, it is likely that the 
medication is causing the erectile dysfunction and not the 
diabetes.  The examiner also indicated that the erectile 
dysfunction has existed many years prior to the diagnosis of 
diabetes and has not been aggravated by diabetes.  

There is absolutely no competent evidence (medical opinion) 
that the diabetes has caused or aggravated the veteran's 
erectile dysfunction. See Allen, supra.

The veteran's own opinion regarding a relationship between 
his erectile dysfunction and diabetes mellitus is not 
competent evidence, as he is a layperson.  See Espiritu, 
supra.  The preponderance of the evidence is against the 
veteran's claim, and service connection for erectile 
dysfunction (including as secondary to diabetes mellitus) 
must be denied.

ORDER

Prior to July 26, 2005, a rating in excess of 10 percent for 
diabetes mellitus is denied.  

From July 26, 2005, a rating in excess of 20 percent for 
diabetes mellitus is denied. 

Service connection for hypertension, including as secondary 
to service-connected diabetes mellitus is denied.

Service connection for erectile dysfunction, including as 
secondary to diabetes mellitus is denied.  



____________________________________________
V. L.  Jordan
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


